TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 15, 2015



                                        NO. 03-15-00460-CV


                         Kenneth Bryson and Sue Bryson, Appellants

                                                 v.

                                  Thomas P. Allison, Appellee




           APPEAL FROM COUNTY COURT OF MILAM COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on July 15, 2015. Having reviewed

the record, the Court holds that Kenneth Bryson and Sue Bryson have not prosecuted their appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellants shall pay all costs relating to this appeal, both

in this Court and in the court below.